DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 11, 14, 16, and 17 are objected to because of the following informalities:
	There is ambiguity as to what the claims mean, therefore all abbreviations, symbols, acronyms, functional designations, letter combinations, code names, nicknames, project names, alphabetical contractions and general slang (e.g., SpCellConfig and spCellConfigDedicated) must be positively defined and identified in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (2020/0337103) in view of Hong et al (2019/0268799) or Da Silva et al (2020/0344019) further in view of Kim et al (2021/0153086) and Park et al (2019/0253949).
Regarding claims 11 and 16.  Harada teaches a method and a User Equipment (UE) comprising:
receiving circuitry configured to receive a first RRC reconfiguration message (abstract – UE receives RRC configuration information, 0060 – in case the UE receives RRC configuration message, the UE may stop the T312 timer) including a first information element (IE); and
configuring circuitry configured to stop a timer T312 if the timer T312 is running and if any of the reference signal(s) that are used for radio link monitoring are reconfigured by the received first IE (0060 – in case the UE receives RRC configuration message, the UE may stop the T312 timer, 0061 – UE stops timer T312 and resets a value for the timer T312, 0042-0043 – when a measurement report is ),
wherein the timer T312 is associated with a measurement configuration corresponding to a cell group (0035 – detection timer for RLF may be referred to as a timer T310 in a case of detecting an RLF in the Primary cell, or as a Timer T313 in case of detecting an RLF in a certain cell in the Secondary cell group (SCG), 0051 – Note that in the following description, although the above timer T310 and T312 are used as examples for description, the present embodiment may be applicable to not only the primary cell but also other cells.  In case of application to other cells, names of a timer and a counter may be adequately modified. 0061 – UE stops timer T312 and resets a value for the timer T312, 0042 – when timer T312 expires, the UE detects RLF for the certain cell to start the RRC connection re-establishment procedure),
the timer T312 is started based on a triggering of a measurement report for a measurement identity for which the timer T312 has been configured (0042 – When measurement report is triggered … UE may start T312 running), and
the first IE is used to configure parameters for a special cell of the cell group and the cell group is either a master cell group (MCG) or a secondary cell group (SCG).
	Harada does not explicitly teach using an Information Element (IE) to configure parameters for MCG or SCG.
	Hong teaches “rlf-TimersAndConstants” (e.g., information element) (figure 17, 0356 – RRC reconfiguration message may include on or more of master cell group configuration information and/or secondary cell group configuration information, 0359 – 
	Da Silva teaches radio link monitoring/radio link failure reconfiguration upon bandwidth switching (title, abstract).  Da Silva teaches “rlf-TimersAndConstants” (e.g., information element) (see a Portion of 3GPP TS 38.311 below paragraph 0009 on pages 1-2 – wherein if the “rlf-TimersAndConstants” (e.g., information element) is set to “release” use values for timers T301, T310, T311 and constants; else (e.g., NOT set to release) reconfigure the value of the timers in accordance with the received rfl-TimersAndConstants and/or rlf-TimersAndConstantsSCG, 0016 – The RLF parameters are configured in the IEs rlf-TimersAndConstants or radioResourceConfigDedicated IE, 0017- The SCG failure parameters are configured in the IEs rlf-TimersAndConstantsSCG).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RRC reconfiguration message as taught by Harada to include an “rlf-TimersAndConstants” (e.g., information element) as taught by Hong or Da Silva in order to enable the network to configure RLF timers for one or more of master cell group (MCG) and/or secondary cell group SCG enabling the 

	Regarding amendment dated 12/28/2021.  Applicant’s original claim language regarding a first information element (IE) was interpreted as being directed towards rlf-TimerAndConstants (supported in applicants originally filed specification at pages 1-2 and 7-8).  Applicant’s current amendment redefines the first information element (IE) as an information element SpCellConfig wherein the first ID includes information element spCellConfigDedicated now defined at page 10 lines 15-23 (amendment dated 12/28/2021 – first line of page 6).  
Therefore, Harada in view of Hong or Da Silva do not appear to use the term(s) SpCellConfig and/or spCellConfigDedicated.
	Kim teaches SpCell configuration (e.g., SpCellConfig) information may include a ReconfigurationWithSync information element (IE) including parameters for synchronous reconfiguration to the target SpCell, and the corresponding IE may include UE identifier information (for example, a C-RNTI value) and information on a target SpCell (for example, a physical cell identifier (Physical ID)) (0387).  Since the SpCell configuration may introduce and use a separate configuration parameter for each SpCell, the spCellConfigDedicated IE may include ServingCellConfig, and when the spCellConfigDedicated IE includes ServingCellConfig, configure an SpCell according to an indication of the configured information (0388).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify/rename the Information rlf-TimersAndConstants”) to be SpCell configuration information which includes spCellConfigDedicated IE as taught by Kim thereby configuring an SpCell according to an indication of the configured information.
Regarding amendment dated 12/28/2021.  Applicant further argues prior art does not teach stopping a timer T321 in conjunction with an SpCell (page 6 – page 7).
Park teaches UE receives configuration information relating to SpCell and the UE may stop/reset the beam failure recover timer (e.g., T321 timer) and may consider a beam failure recovery request procedure successfully completed (0321).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Harada in view of Hong or Da Silva and Kim to associate a beamFailureRecoveryTimer with SpCell as taught by Park thereby enabling the UE to stop/reset the beam failure recover timer when a beam failure recovery request procedure successfully completes.
Regarding claims 14 and 17.  Harada teaches a method and a base station comprising:
transmitting circuitry configured to transmit a first RRC reconfiguration message (abstract – UE receives RRC configuration information, 0060 – in case the UE receives RRC configuration message, the UE may stop the T312 timer) including a first information element (IE);
wherein if the timer T312 is running and if any of the reference signal(s) that are used for radio link monitoring are reconfigured by the received first IE, the first IE causes a User Equipment (UE) to stop the timer T312 (0060 – in case , 0061 – UE stops timer T312 and resets a value for the timer T312, 0042-0043 – when a measurement report is triggered … when timer T312 expires, the UE detects RLF for the certain cell to start the RRC connection re-establishment procedure),
the timer T312 is associated with a measurement configuration corresponding to a cell group (0035 – detection timer for RLF may be referred to as a timer T310 in a case of detecting an RLF in the Primary cell, or as a Timer T313 in case of detecting an RLF in a certain cell in the Secondary cell group (SCG), 0051 – Note that in the following description, although the above timer T310 and T312 are used as examples for description, the present embodiment may be applicable to not only the primary cell but also other cells.  In case of application to other cells, names of a timer and a counter may be adequately modified. 0061 – UE stops timer T312 and resets a value for the timer T312, 0042 – when timer T312 expires, the UE detects RLF for the certain cell to start the RRC connection re-establishment procedure),
the timer T312 is started based on a triggering of a measurement report for a measurement identity for which the timer T312 has been configured (0042 – When measurement report is triggered … UE may start T312 running), and
the first IE is used to configure parameters for a special cell of the cell group and the cell group is either a master cell group (MCG) or a secondary cell group (SCG).
Harada does not explicitly teach using an Information Element (IE) to configure parameters for MCG or SCG.
rlf-TimersAndConstants” (e.g., information element) (figure 17, 0356 – RRC reconfiguration message may include on or more of master cell group configuration information and/or secondary cell group configuration information, 0359 – radio bearer configuration for MCG/SCG, 0360 – Cell group configuration information may include master cell group configuration information or secondary cell group configuration information.  The BS indicates (e.g., inform) configuration parameters for one cell group to a UE through a cell group configuration information element (CellGroupConfig IE).  The cell group configuration information may be identified as an MCG and a SCG through a cell group identifier. 0361 – the cell group configuration may include one or more of RLF timer configuration information (e.g., rlf-TimersAndConstants)).
	Da Silva teaches radio link monitoring/radio link failure reconfiguration upon bandwidth switching (title, abstract).  Da Silva teaches “rlf-TimersAndConstants” (e.g., information element) (see a Portion of 3GPP TS 38.311 below paragraph 0009 on pages 1-2 – wherein if the “rlf-TimersAndConstants” (e.g., information element) is set to “release” use values for timers T301, T310, T311 and constants; else (e.g., NOT set to release) reconfigure the value of the timers in accordance with the received rfl-TimersAndConstants and/or rlf-TimersAndConstantsSCG, 0016 – The RLF parameters are configured in the IEs rlf-TimersAndConstants or radioResourceConfigDedicated IE, 0017- The SCG failure parameters are configured in the IEs rlf-TimersAndConstantsSCG).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RRC reconfiguration message as 
Regarding amendment dated 12/28/2021.  Applicant’s original claim language regarding a first information element (IE) was interpreted as being directed towards rlf-TimerAndConstants (supported in applicants originally filed specification at pages 1-2 and 7-8).  Applicant’s current amendment redefines the first information element (IE) as an information element SpCellConfig wherein the first ID includes information element spCellConfigDedicated now defined at page 10 lines 15-23 (amendment dated 12/28/2021 – first line of page 6).  
Therefore, Harada in view of Hong or Da Silva do not appear to use the term(s) SpCellConfig and/or spCellConfigDedicated.
	Kim teaches SpCell configuration (e.g., SpCellConfig) information may include a ReconfigurationWithSync information element (IE) including parameters for synchronous reconfiguration to the target SpCell, and the corresponding IE may include UE identifier information (for example, a C-RNTI value) and information on a target SpCell (for example, a physical cell identifier (Physical ID)) (0387).  Since the SpCell configuration may introduce and use a separate configuration parameter for each SpCell, the spCellConfigDedicated IE may include ServingCellConfig, and when the spCellConfigDedicated IE includes ServingCellConfig, configure an SpCell according to an indication of the configured information (0388).
rlf-TimersAndConstants”) to be SpCell configuration information which includes spCellConfigDedicated IE as taught by Kim thereby configuring an SpCell according to an indication of the configured information.
Regarding amendment dated 12/28/2021.  Applicant further argues prior art does not teach stopping a timer T321 in conjunction with an SpCell (page 6 – page 7).
Park teaches UE receives configuration information relating to SpCell and the UE may stop/reset the beam failure recover timer (e.g., T321 timer) and may consider a beam failure recovery request procedure successfully completed (0321).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Harada in view of Hong or Da Silva and Kim to associate a beamFailureRecoveryTimer with SpCell as taught by Park thereby enabling the UE to stop/reset the beam failure recover timer when a beam failure recovery request procedure successfully completes.
Regarding claims 12 and 15. Harada does not teach the receiving circuitry is configured to receive a second RRC reconfiguration message including a second information element (IE),
the configuring circuitry is configured to stop the timer T312 for a corresponding cell group if the second IE is not set to “release” and if the timer T312 for the corresponding cell group is running, and

Da Silva teaches radio link monitoring/radio link failure reconfiguration upon bandwidth switching (title, abstract).  Da Silva teaches “rlf-TimersAndConstants” (e.g., information element) (see a Portion of 3GPP TS 38.311 below paragraph 0009 on pages 1-2 – wherein if the “rlf-TimersAndConstants” (e.g., information element) is set to “release” use values for timers T301, T310, T311 and constants; else (e.g., NOT set to release) reconfigure the value of the timers in accordance with the received rfl-TimersAndConstants and/or rlf-TimersAndConstantsSCG (e.g. second Information Element is “rlf-TimersAndConstantsSCG, 0016 – The RLF parameters are configured in the IEs rlf-TimersAndConstants or radioResourceConfigDedicated IE (e.g., second Information Element), 0017- The SCG failure parameters are configured in the IEs rlf-TimersAndConstantsSCG).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RRC reconfiguration message as taught by Harada to include an rlf-TimersAndConstantsSCG (e.g. second Information Element as taught by Da Silva in order to enable the network to configure RLF timers for 
Regarding claim 13.  Harada does not teach the configuring circuitry is configured to stop the timer T312 upon initiation of an MCG failure information procedure that is used to inform a network that the UE encounters an MCG failure.
rlf-TimersAndContants” (e.g., information element) (figure 17, 0356 – RRC reconfiguration message may include on or more of master cell group configuration information and/or secondary cell group configuration information, 0359 – radio bearer configuration for MCG/SCG, 0360 – Cell group configuration information may include master cell group configuration information or secondary cell group configuration information.  The BS indicates (e.g., inform) configuration parameters for one cell group to a UE through a cell group configuration information element (CellGroupConfig IE).  The cell group configuration information may be identified as an MCG and a SCG through a cell group identifier. 0361 – the cell group configuration may include one or more of RLF timer configuration information (e.g., rlf-TimersAndConstants)).
	Da Silva teaches detection of radio link failure (see a Portion of 3GPP TS 38.311 below paragraph 0009 on pages 1-2 “consider radio link failure to be detected for the MCG i.e. RLF and store the radio link failure information in the VarRIF-Report; page 3 – consider the radio link failure to be detected for SCG i.e. SCG-RLF and store the radio link failure information in the variable VarRLF-Report).
Da Silva teaches radio link monitoring/radio link failure reconfiguration upon bandwidth switching (title, abstract).  Da Silva teaches “rlf-TimersAndConstants” (e.g., information element) (see a Portion of 3GPP TS 38.311 below paragraph 0009 on pages 1-2 – wherein if the “rlf-TimersAndConstants” (e.g., information element) is set to “release” use values for timers T301, T310, T311 and constants; else (e.g., NOT set to release) reconfigure the value of the timers in accordance with the received rfl-TimersAndConstants and/or rlf-TimersAndConstantsSCG, 0016 – The RLF parameters 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RRC reconfiguration message as taught by Harada to include an “rlf-TimersAndConstants” (e.g., information element) as taught by Hong or Da Silva in order to enable the network to configure RLF timers for one or more of master cell group (MCG) and/or secondary cell group SCG enabling the UE to properly detect Radio Link Failure (RLF) in one or more of a master cell group (MCG) 
3.	Applicant’s arguments with respect to claims 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.